CRanch, C. J.
I think there was no contract binding the boy, because the age was not inserted ; because neither the approbation of the father, nor mother, nor Orphans’ Court was indorsed on the contract; because it was not recorded in the Orphans’ Court; and because one justice of the peace had no authority to bind out an apprentice in any case whatever. These requisitions of the statute, I think, are necessary to the validity of the *233contract, agreeably to the decision in Ballard v. Edmonston. Whatever is necessary to the validity of the contract is matter of substance. An infant cannot contract under seal, but in the manner and to the extent prescribed by statute. A limited power must be strictly .executed. The acts not having been done, which I deem necessary to the validity of the contract under the statute, I am of opinion that there was no contract.
The CouRT, however, considered the objections as objections to form only, ■ except that to the want of the assent of the mother; but were of opinion that such assent may now be proved, although not indorsed within the two months; that the sixth section does not require the recording in any limited time, and that it may now be done, (upon this point, however, Morsbll, J., dissented,) and that the time of service, being limited to five years, is equivalent to the insertion of the age of the child.
The petition was dismissed.